DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered. Claims 1-10 and 12-19 are currently pending with claim 19 being newly added. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 9, 12, 13, 16, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2527725 (Tixier hereinafter).
Regarding claim 1, Tixier teaches a multi shaft vacuum pump (Figure 1) that discloses a motor (Motor attached to pinion 16), a first shaft (Shaft of rotor 4), a second shaft (Shaft of rotor 8), and a toothed common drive belt (Toothed belt 10), wherein the first shaft and the second shaft are synchronously driven by the motor via the toothed common drive belt (Tixier “the Roots compressor shown essentially comprises a casing 1 and two rotors 4 and 8 intended to be driven in opposite directions. Each of these rotors has a pair of lobes and the two rotors are arranged and synchronized so that the paths traveled by the heads of the lobes of these rotors mutually overlap without them being able to touch or collide with each other during the rotation. These rotors 4 and 8 which are mounted on bearings I are driven in rotation respectively by coaxial pinions 2 and 6”); wherein the first shaft has a first pumping element and the second shaft has a second pumping element which cooperates with the first pumping element in order to convey a gaseous medium from an inlet to an outlet (first pumping element 4 and second pumping element 8 form a roots compressor that will draw gas from an inlet and expel the gas to an outlet); wherein the first shaft has a first emergency running gear (Teeth 5 of the shaft associated with 4) and the second shaft has a second emergency running gear (Teeth 9 of the shaft associated with 8) which meshes with the first emergency running gear (Tixier “The secondary toothings 5 ​​and 9 of the toothed wheels 20 and 26 are produced with a mutual play such that, in operation, the two rotors 4 and 8 are driven in synchronism by the toothed belt 10 without the sides of the secondary toothings 5 ​​and 9 touch- (Figure 3). These toothed wheels therefore play no role in driving the respective rotors and, since their teeth are not in contact, they do not require any lubrication and are not subject to wear. They can therefore be manufactured at the lowest cost by molding in plastic material and fixed by any appropriate means to the pinions 2 and 6 or to their respective axles”).
Regarding claim 2, Tixier’s teachings are described above in claim 1 where Tixier would further disclose that there is no contact of the first and second emergency gears in normal operation (Tixier “The secondary toothings 5 and 9 of the toothed wheels 20 and 26 are produced with a mutual play such that, in operation, the two rotors 4 and 8 are driven in synchronism by the toothed belt 10 without the sides of the secondary toothings 5 and 9 touch- (Figure 3). These toothed wheels therefore play no role in driving the respective rotors and, since their teeth are not in contact, they do not require any lubrication and are not subject to wear. They can therefore be manufactured at the lowest cost by molding in plastic material and fixed by any appropriate means to the pinions 2 and 6 or to their respective axles.”)
Regarding claim 4, Tixier’s teachings are described above in claim 1 where Tixier further discloses that the first and second emergency gears having a first circumferential backlash to each other that is greater than a second circumferential backlash of the common drive belt. The resultant interpretation from Tixier is that the emergency gears having a circumferential backlash to each other that is greater than the circumferential backlash of the drive belt due to the drive belt performing the normal driving operation while the first and second emergency gears are not in contact while the normal operation is being conducted.
Regarding claim 8, Tixier’s teachings are described above in claim 1 where Tixier further discloses that the first and second emergency running gears are made of at least one material selected from the group consisting of: stainless steel, galvanized steel, plastic, and hard-coated aluminum (Tixier details the teeth of 5 and 9 being made of plastic).
Regarding claim 9, Tixier’s teachings are described above in claim 1 where Tixier further discloses that the vacuum pump is a claw pump, screw pump, single-stage roots pump, or a multi stage roots pump (Figure 1 shows a roots pump).
Regarding claim 12, Tixier teaches a multi shaft vacuum pump (Figure 1) that discloses a pump inlet (While an inlet is not shown, a roots pump will inherently have a pump inlet) and a pump outlet (While an outlet is not shown, a roots pump will inherently have a pump outlet); a first shaft having a first pumping element (Shaft of pumping element 4) and a first emergency running gear (Pump teeth 5); a second shaft having a second pumping element (Shaft of pumping element 8) and a second emergency running gear (Pump teeth 9); and a tooth common drive belt that, under a normal pump operation, synchronously drives the first and second shafts such that the first and second pumping elements cooperate without contacting one another to convey a gaseous medium from the pump inlet to the pump outlet (Drive belt 10 as seen in Figures 1 and 2); wherein, under normal pump operation, the first and second emergency running gears mesh without contacting one another (Tixier “The secondary toothings 5 ​​and 9 of the toothed wheels 20 and 26 are produced with a mutual play such that, in operation, the two rotors 4 and 8 are driven in synchronism by the toothed belt 10 without the sides of the secondary toothings 5 ​​and 9 touch- (Figure 3). These toothed wheels therefore play no role in driving the respective rotors and, since their teeth are not in contact, they do not require any lubrication and are not subject to wear. They can therefore be manufactured at the lowest cost by molding in plastic material and fixed by any appropriate means to the pinions 2 and 6 or to their respective axles”).
Regarding claim 13, Tixier’s teachings are described above in claim 12 where Tixier further discloses that the first and second emergency running gears, under an emergency pump operation due to failure of the common belt, contact one another to synchronize the first and second shafts to prevent contact of the first and second pumping elements with one another (Tixier “On the other hand, when a belt is changed following, for example, wear of the latter in operation, the relative positioning of the rotors is preserved thanks to the toothed wheels which make it possible to fit a new toothed belt properly without having to proceed to an operation of setting the relative angular position of the rotors which, in practice, proves to be particularly tricky.”)
Regarding claim 16, Tixier’s teachings are described above in claim 13 where Tixier would further disclose that the first and second emergency running gears have a tooth count configured to generate a unique tooth meshing frequency when in contact with one another (Under the broadest reasonable interpretation, the tooth count and tooth material will impact the connection between the two gears and therefore dictate a specific frequency).
Regarding claim 17, Tixier’s teachings are described above in claim 12 where Tixier further discloses that the first and second emergency running gears are made of at least one material selected from the group consisting of: stainless steel, galvanized steel, plastic, and hard-coated aluminum (Tixier details the teeth of 5 and 9 being made of plastic).
Regarding claim 18, Tixier’s teachings are described above in claim 12 where Tixier further discloses that the vacuum pump is a claw pump, screw pump, single-stage roots pump, or a multi stage roots pump (Figure 1 shows a roots pump).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2527725 (Tixier).
Regarding claim 3, Tixier’s teachings are described above in claim 1 where Tixier is silent with respect the first and second emergency running gears have a first circumferential backlash to each other which is smaller than a second circumferential backlash of the first and second pumping elements to each other and wherein, the first circumferential backlash is between about 50% to about 75% of the second circumferential backlash.
However, Tixier further discloses the knowledge of sizing the toothed wheels (gears) relative to a circumferential pitch. The specific sizing of the backlash of the emergency gears would be a result effective variable that one of ordinary skill in the art would recognize as a design choice, a smaller backlash would allow for less movement relative to each gear while a greater backlash would allow for more play between the gears.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the system to find the workable ranges of backlashes able to be applied to the emergency gears to function in the manner of Tixier without being so great that the pump would be out of synch in the event the belt were to break.
Regarding claim 19, Tixier teaches a multi shaft vacuum pump (Figure 1) that discloses a pump inlet (While an inlet is not shown, a roots pump will inherently have a pump inlet) and a pump outlet (While an outlet is not shown, a roots pump will inherently have a pump outlet); a first shaft having a first pumping element (Shaft of pumping element 4) and a first emergency running gear (Pump teeth 5); a second shaft having a second pumping element (Shaft of pumping element 8) and a second emergency running gear (Pump teeth 9); and a tooth common drive belt that, under a normal pump operation, synchronously drives the first and second shafts such that the first and second pumping elements cooperate without contacting one another to convey a gaseous medium from the pump inlet to the pump outlet (Drive belt 10 as seen in Figures 1 and 2); wherein, under normal pump operation, the first and second emergency running gears mesh without contacting one another (Tixier “The secondary toothings 5 ​​and 9 of the toothed wheels 20 and 26 are produced with a mutual play such that, in operation, the two rotors 4 and 8 are driven in synchronism by the toothed belt 10 without the sides of the secondary toothings 5 ​​and 9 touch- (Figure 3). These toothed wheels therefore play no role in driving the respective rotors and, since their teeth are not in contact, they do not require any lubrication and are not subject to wear. They can therefore be manufactured at the lowest cost by molding in plastic material and fixed by any appropriate means to the pinions 2 and 6 or to their respective axles”); and wherein the first and second emergency running gears have a first circumferential backlash to each other which is greater than a second circumferential backlash of the common drive belt (The resultant interpretation from Tixier is that the emergency gears having a circumferential backlash to each other that is greater than the circumferential backlash of the drive belt due to the drive belt performing the normal driving operation while the first and second emergency gears are not in contact while the normal operation is being conducted).
Tixier is silent with respect the first and second emergency running gears have a first circumferential backlash to each other which is smaller than a second circumferential backlash of the first and second pumping elements to each other.
However, Tixier further discloses the knowledge of sizing the toothed wheels (gears) relative to a circumferential pitch. The specific sizing of the backlash of the emergency gears would be a result effective variable that one of ordinary skill in the art would recognize as a design choice, a smaller backlash would allow for less movement relative to each gear while a greater backlash would allow for more play between the gears.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the system to find the workable ranges of backlashes able to be applied to the emergency gears to function in the manner of Tixier without being so great that the pump would be out of synch in the event the belt were to break.
Claims 5-7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2527725 (Tixier) in view of US 2012/0190274 (Ito hereinafter).
Regarding claim 5, Tixier’s teachings are described above in claim 1 but are silent with respect to that a sensor for detecting a contact of the first and second emergency running gears.
However, Ito teaches a gear meshing detection system that discloses contact between two gears (¶ 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emergency gears of Tanigawa with the sensor of Ito to ensure proper meshing is maintained therefore guaranteeing correct synchronization during operation.
Regarding claim 6, Tixier’s modified teachings are described above in claim 5 where the combination of Tixier and Ito would further disclose that the sensor is a vibration sensor that detects vibration generated by the contact of the first and second emergency running gears (¶ 45 of Ito).
Regarding claim 7, Tixier’s teachings are described above in claim 6 where Tixier would further disclose that the first and second emergency running gears have a tooth count configured to generate a unique tooth meshing frequency when in contact with one another (Under the broadest reasonable interpretation, the tooth count and tooth material will impact the connection between the two gears and therefore dictate a specific frequency).
Regarding claim 14, Tixier’s teachings are described above in claim 13 but are silent with respect to that a sensor for detecting a contact of the first and second emergency running gears.
However, Ito teaches a gear meshing detection system that discloses contact between two gears (¶ 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emergency gears of Tanigawa with the sensor of Ito to ensure proper meshing is maintained therefore guaranteeing correct synchronization during operation.
Regarding claim 15, Tixier’s modified teachings are described above in claim 14 where the combination of Tixier and Ito would further disclose that the sensor is a vibration sensor that detects vibration generated by the contact of the first and second emergency running gears (¶ 45 of Ito).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over FR 2527725 (Tixier) in view of US 2015/0369241 (Nuss hereinafter).
Regarding claim 10, Tixier’s teachings are described above in claim 1 but are silent with respect to a third shaft, wherein the third shaft has a third emergency running gear which meshes with the first and/or second emergency running gears.
However, Nuss teaches a three rotor screw pump that discloses the use of three pumping rotors with a respectively shaft (Figures 1 and 5 with ¶ 25). The resultant combination would be the pump of Tixier would be modified to feature three pumping elements, three shafts, and three emergency gears such that there would be a third shaft, wherein the third shaft has a third emergency running gear which meshes with the first and/or second emergency running gears.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the synchronization gears of Tixier with the three shaft screw pump of Nuss to increase the throughput of the pump system.

Response to Arguments
Applicant’s arguments, filed 09/06/2022, with respect to the rejections of claims 1-18 utilizing US 2008/0131302 (Tanigawa) as the primary reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly set forth rejections utilizing FR 2527725 (Tixier) as the primary reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746